DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed om 09/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign references and two NPLs tilted “Selective Laser Sintering of Ceramic Materials” and “Manufacturing of Medical Implants by Combination of Selective Laser Melting and Laser Ablation” were not found on the current application and on the parent and grandparent applications. 
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 is missing a period sign at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “superposed” has no definition on the claim and on the specification making the claimed limitation indefinite. For examining purposes examiner interpreted the term “superposed” as “superimposed” in view of specification page 2, fifth paragraph last line.
Claim 8 depends on claim 2 therefore inheriting every limitation of claim 2 and rejected under 35 U.S.C 112(b) for the reasons discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5,6,8,10,14,17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20090232969 A1) in view of Kritchman (US 20090304952 A1).
Regarding claim 1 Hayton et al. teaches, A method for solid free form fabrication (liquid phase materials used for printing layers, [0050]), the method comprising:
providing a dispensing head (ink jet printhead, [0089]);
printing one or more support material layer(s) with the dispensing head and forming vacancies within the one or more support material layer(s) (the first conducting layer1 is deposited and patterned (forming vacancies) by selective laser ablation,[0050]);
filling the vacancies within the one or more support material layer(s) with a modeling material (on top of the patterned first layer, dielectric layer(modeling material) is deposited, [0050]).
Hayton et al. does not explicitly teach the detail of straightening the modeling material with a leveler and removing at least a portion of the one or more support material. It will be beneficial to level the deposited layer to form a uniform layer with uniform thickness and remove the support material from the final object since support material is only used for supporting the printing of the object, support material is not part of the final object.
Kritchman teaches, straightening the modeling material with a leveler to form a three-dimensional shaped object (each new layer levelled by roller 16, [0054]); and
removing at least a portion of the one or more support material layer( s) from the three- dimensional shaped object (support material used during printing but is removed/released and does not appear on the final object, [0040] and [0044]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of printing one or 
Hayton et al. teach:
[0089] Preferably, the viscosity and solid content of the ink is chosen to be as high as is practical for the printhead that is being used......

[0050] With reference to FIG. 1, an example of a multilayer substrate is described below. It contains a first conducting layer 2, and might also contain other layers of the electronic device, such as other conducting structures, semiconducting layers, and dielectric layers (FIG. 1). The first conducting layer may be an inorganic metal deposited either as a thin film from vapor phase or from liquid phase. The first conducting layer may also be a conducting polymer layer. The first conducting layer can be patterned by techniques such as, but not limited to, photolithography, direct-write printing, or laser ablation. The first conductive layer is preferably an electrode of the electronic devices and has a thickness of less than 300 nm. The substrate also contains a dielectric layer 6 deposited on top of the first conducting layer. The dielectric is preferably an organic dielectric, such as a solution processible polymer dielectric, or an organic dielectric deposited by chemical vapor deposition. The dielectric might also be an organic-inorganic hybrid dielectric, or an inorganic dielectric, such as a spin-on-glass or a CVD
deposited inorganic dielectric such as silicon oxide or silicon nitride. The substrate might also contain other dielectric, conducting or semiconductive layers (3,4,5,7) located in between the surface of the substrate and the first conductive layer. Therefore, the substrate example has a multilayer structure comprising at least one dielectric layer, and other conductive and semiconductive layers deposited on top of the first conductive layer. An embodiment of the present invention is a high-yielding process for establishing
an electrical via hole interconnection through the multilayer structure between
the first conductive layer and a second conductive layer 9.

	Kritchman teach:

[0054] Reference is now made to FIG. 1D, which is a flow chart describing the printing procedure for fabrication using a fabrication tray, using selective deposition of printing materials on a transparent depositing surface, wherein a curing light source is used, according to some embodiments. The 3-D printing apparatus of FIG. 1B may print 3-D objects (stage 201) by selectively depositing one or more kinds of printing material in a according to a layer bitmap (e.g., providing the layer structure or dimensions required for the object being built). At stage 202, each new layer may be leveled by a roller 16. At stage 103 the deposited layer may be at least partially cured using a flood or flash light source 14. Curing at stage 203 may be minimal, partial or total, in accordance with the object being built, the materials being used, the machine components, the printing environment etc. In some embodiments no curing is done at this stage.

[0040] It is noted that the term "building material" as used herein may include model or "modeling" material, support material, mixed material, and/or any suitable combination of materials used in the building, forming, modeling, printing, fabrication or other construction of three-dimensional (3-D) objects or models. Building material may include material used to create objects, material used to modify such material (e.g., dyes, fillers, etc), support material, or other material used in the creation of objects, whether or not
appearing in the final object.

[0044] A third type of construction that may be printed is the "release" construction, which may consist predominantly of support material (optionally with a relatively small element of modeling material). Release constructions may not solidify or may solidify partially to form a relatively soft material between the object and the support construction, to enable easy release of support constructions from the printed object.2 For example, the release construction may be a viscous liquid material, paste like material, gel-like material and/or semi-solid material etc., according to the requirements of the object and the purpose which the release construction is to serve in the printing process.

	Regarding claim 2 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Hayton et al. teaches, forming the three-dimensional shaped object by forming three-dimensional shaped object layers in a superimposed formation (subsequently a sequence of further conduction, dielectric and semiconducting layers are deposited on top of the first conductive layer,  [0074]).

	Regarding claim 3 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Hayton et al. teaches, providing the dispensing head as an inkjet head (first material is deposited by inkjet printing, [0020]).
printing at least one of (i) the one or more support material layer(s) and (ii) the modeling material by one of: fused deposition modeling (FDM) and nozzle head printing (multiple nozzle inkjet deposition, [0070]).
Regarding claim 6 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Kritchman et al. teaches, curing the modeling material (modeling material cured, [0041]).

Regarding claim 8 combination of Hayton et al. and Kritchman teach the method according to claim 2. In addition Hayton et al. teaches, further comprising ablating at least a portion of an uppermost layer of the three-dimensional shaped object prior to forming an additional three-dimensional shaped object layer on the three-dimensional shaped object (the first conductive layer is patterned by laser ablation and “Subsequently a sequence of further conducting, dielectric and semiconducting layers is deposited on top of the first conductive layer”, [0074] and [0073]).

Regarding claim 10 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Kritchman et al. teaches, providing a material curing system that cures the modeling material (modeling material cured, [0041]).

Regarding claim 14 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Hayton et al. teaches, providing the dispensing head as part of a drop on demand printing system (based on design need for ink jet printing, the amount of liquid droplets and their volume can be varied, [0090]).
Regarding claim 17 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Kritchman et al. teaches, providing the leveler as a roller (levelling roller, [0045]).

Regarding claim 20 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Kritchman et al. teaches, the leveling of the modeling material including at least one of: flattening, smoothing and shaping a surface of the modeling material (a roller used to level the deposited layer (flattening and smoothing) to attain uniform thickness (shaping surface), [0052]).

Regarding claim 21 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Hayton et al. teaches, forming the modeling material of metal (first conducting layer may be an inorganic metal, [0050]).

Regarding claim 22 combination of Hayton et al. and Kritchman teach the method according to claim 1. In addition Kritchman et al. teaches, providing the dispensing head as a plurality of dispensing heads, each of the plurality of
dispending heads being configured to dispense a separate material that forms the three dimensional shaped object (“...Printing heads 15 may include a plurality of heads each having an array of nozzles, and each printing head may be supplied with
selected printing or building materials, as controlled by the printing apparatus controller, and according to the object to be fabricated...”, [0052]).

Claims 4, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20090232969 A1) in view of Kritchman (US 20090304952 A1) and Batchelder (US 20150076739 A1).

Regarding claim 4 combination of Hayton et al. and Kritchman teach the method according to claim 1.
Neither in combination nor individually Hayton et al. and Kritchman teach forming vacancies based upon slice data. However Hayton et al. teaches ablating portion of the deposited layer to form certain patterns in [0067] and [0102]. Patterning by ablation using laser is an organized subtractive process which is performed based of certain data set such as layer/slice information.
On the other hand Batchelder teaches the detail of forming the vacancies of the one or more support material layer( s) based upon slice data (the computer or laser device may compare the scanned map to the sliced layer corresponding to the printed layer and then perform laser ablation on the given regions for the current layer based on the slice layer information, [0058] and [0059]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al. and Kritchman to form vacancies based on slice data as 
“In fact, this combination of the additive manufacturing and the laser ablation may allow the printing speeds and printing resolutions to fall within region 90 in FIG. 4 (illustrated by cross-hatching), which can exceed the capabilities of current additive manufacturing systems alone.”

Regarding claim 7 combination of Hayton et al., Kritchman and Batchelder teach the method according to claim 4. In addition Hayton et al. teaches, forming the vacancies in the one or more support material layer(s) by ablation (conducting layer patterned by laser ablation, [0050]).

Regarding claim 9 combination of Hayton et al. and Kritchman teach the method according to claim 1.  In addition Hayton et al. teaches, dispensing the modeling material to fill the vacancies formed in each of the one or more support material layer(s) (once ablation is completed on the conductive layer, subsequently a sequence of further materials are deposited on top of the conductive layer, [0073] and [0074]).
Neither in combination nor individually Hayton et al. and Kritchman teach a controller for the laser ablation system and resolution of modeling material is less than a resolution of the selective ablation. However Hayton et al. explicitly teaches selective ablation in [0050], [0073] and [0074]. There must be a computer or controller to control the selective ablation process. 
Batchelder teaches, providing a controller that controls an ablation system to selectively ablate each of the one or more support material layer(s) according to slice data corresponding to each of the one or more support material layer(s) to form the vacancies (“...laser device 40 for performing a laser ablation operation, as discussed below. Briefly, laser device 40 may communicate with controller 34 and/or computer 38 over one or more wired and/or wireless communication lines 36c for conducting the laser ablation in coordination with the printing of the layers of 3D part 30 and/or support structure 32...” [0032], and [0058]- [0059]), 
wherein a resolution of the modeling material is less than a resolution of the selective ablation (“...As explained below, it has been found that laser ablation can produce high-resolution features for each printed layer, allowing print head 18 to deposit the materials at a lower resolution (e.g., at resolution 82)...”, [0049]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al. and Kritchman to include a controller for controlling the ablation system at higher resolution than depositing material as taught by Batchelder to increase overall printing resolution as taught by Batchelder in [0049], 
“In fact, this combination of the additive manufacturing and the laser ablation may allow the printing speeds and printing resolutions to fall within region 90 in FIG. 4 (illustrated by cross-hatching), which can exceed the capabilities of current additive manufacturing systems alone.”

Regarding claim 11 combination of Hayton et al., Kritchman and Batchelder teach the method according to claim 9. In addition Hayton et al. teaches, providing the ablation system as a laser ablation system (patterning the conductive layer by laser ablation, [0067]).

Regarding claim 12 combination of Hayton et al., Kritchman and Batchelder teach the method according to claim 11. In addition Hayton et al. teaches, configuring the laser ablation system to provide laser pulses (“The laser is preferably an excimer laser, most preferably a pulsed excimer laser that irradiates the substrate in local spots.....”, [0052]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20090232969 A1) in view of Kritchman (US 20090304952 A1) and Batchelder (US 20150076739 A1) and Shemelya et al. (US 20180043618 A1).
Regarding claim 13 combination of Hayton et al., Kritchman and Batchelder teach the method according to claim 11.
Neither in combination nor individually Hayton et al., Kritchman and Batchelder teach the ablation system to include CNC system. However Hayton et al. explicitly teaches a laser ablation system. Different types of ablation systems can be used as required by the system to meet operational requirement.
Shemelya et al. teaches, providing the ablation system to include a Computer
Numeric Controlled (CNC) system (CNC with micromachining capabilities used to
selectively remove conductive material-ablating, [0055]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al., Kritchman and Batchelder to include a CNC on the ablation system as taught by Shemelya et al. since all the references are directed to improve 3D printing capabilities. 
Claims 15,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20090232969 A1) in view of Kritchman (US 20090304952 A1) and Oda et al. (US 20030157434 A1).

Neither in combination nor individually Hayton et al. and Kritchman teach leveler as a blade. However Kritchman teaches the leveler can be a roller in [0045]. Depending system design need, various types of leveler can be used to achieve desired quality for the printed object.
Oda et al. teaches, providing the leveler as a blade (blade coating and leveling  the layer, [0157]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al. and Kritchman to include a leveler as a blade as taught by Oda et al. to level the layer to desired quality for printing the object.

Regarding claim 16 combination of Hayton et al. and Kritchman teach the method according to claim 1.
Neither in combination nor individually Hayton et al. and Kritchman teach leveler as a squeegee. However Kritchman teaches the leveler can be a roller in [0045]. Depending system design need, various types of leveler can be used to achieve desired quality for the printed object.
Oda et al. teaches, providing the leveler as a squeegee (“..After being coated with the leveling agent, the printing plate is preferably squeezed between rollers or with a squeegee to thereby make the coating amount uniform and achieve better results..”,  [0190]).


Regarding claim 18 combination of Hayton et al. and Kritchman teach the method according to claim 1.
Neither in combination nor individually Hayton et al. and Kritchman teach leveler as an air knife. However Kritchman teaches the leveler can be a roller in [0045]. Depending system design need, various types of leveler can be used to achieve desired quality for the printed object.
Oda et al. teaches, providing the leveler as an air knife (air knife coating and leveling the layer, [0157]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al. and Kritchman to include a leveler as an air knife as taught by Oda et al. to level the layer to desired quality for printing the object.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 20090232969 A1) in view of Kritchman (US 20090304952 A1) and Houben et al. (US 20190322052 A1).
Regarding claim 19 combination of Hayton et al. and Kritchman et al. teach the method according to claim 1. 

Houben et al. teaches, recycling displaced modeling material removed from each three-dimensional shaped object layer by the leveler (material removed by the remover is deposited on the bin to be re-used by the deposition head for printing, [0091]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al. and Kritchman to recycle the material removed by the leveler as taught by Houben et al. to reduce material waste.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kritchman (US 20080121130 A1) teaches a 3D printing system depositing different building material and support material to print a high resolution object.
Marggraff et al. (US 10412840 B1) teaches a system to build a printed circuit board using inkjet printing and laser ablation techniques. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANZUMAN SHARMIN/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Different types of material is deposited and selectively ablated before subsequent layer deposition. Someone of ordinary skill in the art can use this known technique for either modelling material or supporting material depending on system need to yield predictable results. See MPEP 2143.I.(D)
        2 After printing is complete, the support material is removed.